Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 6/2/2021 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 17-19, 21-26, 28-33 and 35-39 are pending, 
	Claims 17, 24, 31 are amended,
	Claims 20, 27 and 34 are previously canceled,
	Claims 17, 24 and 31 are independent claims,
Claims 17-19, 2-26, 28-33 and 35-39 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks pages 8-11, filed 4/13/2021, have been fully considered but found not persuasive in view of new rejection ground(s).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

5.	Claims 17-19, 21-26, 28-33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shi Yan (US Publication 20170024226 A1, hereinafter Yan), and in view of Dawei Geng et al (US Publication 20070199941 A1, hereinafter Geng), and Tetsuo Ikeda et al (US Publication 20150012862 A1, hereinafter Ikeda), and Evgeny Loginov (US Publication 20150012861 A1, hereinafter Loginov).
As for independent claim 17, Yan discloses: A method, implemented by an electronic device (Abstract, provides an information processing method and an electronic device), comprising: displaying, a to-be-verified first application in a first window ([0100], when the user logs in Microblog, the user needs to be verified via a verification code, the user needs to obtain the verification code to enter Microblog, here Microblog is a to-be-verified application) and a second application in a second window (Fig. 4a and [0101], displaying Short Message Service in a window and Microblog in another window); receiving, a verification short message service (SMS) message, wherein the verification SMS message comprises a verification code (Fig. 4a and [0101], the user uses Microblog and requests for a verification code to log in Microblog, Short Message Service of the electronic device receives the verification code, the verification code is displayed in a Short Message Service window); extracting, by the electronic device, the verification code from the SMS message (Fig. 4a and [0101], the user ; storing the verification code into a target storage space of the electronic device, wherein the target storage space is different from a storage space in which a clipboard of the electronic device is located ([0136], disclosure may be stored on a storage medium such as an optical disk, a hard disk, a USB device etc.; see more discussion below in Loginov); displaying, the verification code in a third window (Fig. 4a and [0101], Short Message Service of the electronic device receives the verification code, the verification code is displayed in a Short Message Service window); thereafter detecting a single operation performed on the third window, wherein the single operation instructs the electronic device to input the verification code into a preset location of the first window display of the to-be-verified first application (Figs. 4a-4f, [0102]-[0108], copy and paste the verification code from Short Message Service to Microblog; See more discussion below in Ikeda); and inputting, the verification code into the preset location in response to the single operation (Figs. 4a-4f, [0102]-[0108], copy and paste the verification code from Short Message Service to Microblog; [0109], verification is transmitted in the input box of Microblog; See more discussion below on Ikeda); whereby the to-be-verified first application performs, by using the verification code, identity authentication without accessing the SMS message ([0109], Microblog makes a response to the login instruction to transmit the verification code to the Microblog server for verification and login (i.e., authentication); [0110], interactive operations are supported to be implemented by the user on various windows, and a switch operation may be implemented by the user between Microblog . 
Yan discloses the user uses Microblog and requests for a verification code to log in Microblog, Short Message Service of the electronic device receives the verification code, and displays the verification code in a Short Message Service window (Fig. 4a and [0101]) but does not expressly disclose the electronic device extracting the verification code, Geng expressly discloses: extracting, by the electronic device, the verification code from the SMS message (Abstract, automatically extract a verification code in a short message; [0033], [0056], [0083], the verification code in the short message can be extracted automatically and displayed on the interface);
Yan and Geng are in analogous art because they are in the same field of endeavor, displaying and managing verification code in user interface in short message application. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yan using the teachings of Geng to expressly include the electronic device automatically extracts the verification code in short message. The motivation is to allow user to make further operation on the verification code without need to memorize the verification and without need to switch between a short message application and a current application frequently so that user experience is improved.
Further, Yan discloses copy and paste the verification code from Short Message Service to Microblog and no need to click on a thumbnail of SMS to activate the application program of SMS ([0110]), however, in Yan, the operation of transmitting the verification code is implemented by more than one input including a long press, a click, a drag-drop), although Yan discloses using drag operation, long press and then drag, thereafter detecting, a single operation performed on the third window, wherein the single operation instructs the electronic device to input the verification code into a preset location of the first window display of the to-be verified first application (Fig 1 and [0053]-[0056], performing a drag-drop operation to input a telephone number from Mail message to input box 31 of Address Book; it is not necessary to perform an operation of specifying a copy range, and an appropriate paste process is executed simply by performing a drag-drop operation from a screen on which a copy-intended character string or image is displayed, to a paste screen); and inputting the verification code into the preset location in response to the single operation (Fig. 1 and [0053]-[0056], performing a drag-drop operation to input a telephone number from Mail message to input box 31 of Address Book; it is not necessary to perform an operation of specifying a copy range, and an appropriate paste process is executed simply by performing a drag-drop operation from a screen on which a copy-intended character string or image is displayed, to a paste screen).
Yan and Ikeda are in analogous art because they are in the same field of endeavor, interacting with different applications in response to user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yan using the teachings of Ikeda to expressly include transmitting data from one application to another application with a single operation. The motivation is to allow user to transmitting data from one application to another application more efficiently.
 Loginov discloses: storing the verification code into a target storage space of the electronic device, wherein the target storage space is different from a storage space in which a clipboard of the electronic device is located ([0031], updating data in temporary storage other than a general clipboard that is automatically used by each application, for example, there could be a dedicated clipboard associated with the online content management system).
Yan and Ikeda and Loginov are in analogous art because they are in the same field of endeavor, allowing user to manage data in electronic device using copy-paste operation. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yan using the teachings of Loginov to expressly include storing data in a dedicated specific temporary storage other than a general clipboard in the device.  It would provide Yan’s method with the enhanced capability of dedicating a specific storage space to store verification data.
As for dependent claim 18, Yan-Ikeda further discloses: the inputting, the verification code into the preset location in response to the single operation comprises: obtaining, an end location of the single operation on a display interface (Ikeda: ; and 551061-v2/4747-136002Atty. Docket No. 4747-13600 (85355004US03) inputting, the verification code into the preset location when the end location is on the first window (Ikeda: Fig. 1 and [0053], obtaining an input box 31 as paste-intended location when the location is in display area 30).  

As for dependent claim 19, Yan-Ikeda further discloses: after the obtaining, the end location of the single operation on the display interface, the method further comprises: presenting, a first prompt on the display interface, when the end location is not on the first window, and wherein the first prompt instructs a user to perform a correct single operation on the verification code (Yan: Fig. 4e, displaying task list in Microblog window; Ikeda: Fig. 5 and [0071], when user input is entering into the droppable area, the feedback unit generates a preview image indicating a determined paste content). 

As for dependent claim 21, Loginov discloses: wherein the single operation is uniquely associated with a verification code input operation, and wherein the inputting, the verification code into the preset location in response to the single operation comprises: inputting, the verification code stored in a target storage space into the preset location, in response to the single operation ([0031], updating data in temporary storage other than a general clipboard that is automatically used by each application, for example, there could be a dedicated clipboard associated with the online content management system).  
 
before the detecting, the single operation performed on the third window, the method further comprises: prompting, on a display interface, a user to perform the single operation (Yan: Fig. 4a, displaying a task list; Ikeda: Fig. 4 and [0070] displays a highlight image 23 for clearly showing the drag start area, thereby, a user can intuitively understand that the start of the drag operation has been normally recognized, and the location of the recognized drag start area).  

As for dependent claim 23, Yan-Ikeda further discloses: the single operation comprises a drag operation, a single tap operation, or a double tap operation (Yan: [0073], drag operation, long press and then drag, swing or the like; Ikeda: Fig 1 and [0053]-[0056], performing a drag-drop operation to input a telephone number from Mail message to input box 31 of Address Book; it is not necessary to perform an operation of specifying a copy range, and an appropriate paste process is executed simply by performing a drag-drop operation from a screen on which a copy-intended character string or image is displayed, to a paste screen).

As per Claims 24-26, they recites features that are substantially same as those features claimed by Claims 17-19, thus the rationales for rejecting Claims 17-19 are incorporated herein.

Claims 20, 27 and 34 are cancelled


As per Claims 31-33, they recites features that are substantially same as those features claimed by Claims 17-19, thus the rationales for rejecting Claims 17-19 are incorporated herein.

As per Claim 35, they recites features that are substantially same as those features claimed by Claim 21, thus the rationales for rejecting Claim 21 are incorporated herein.

As per Claim 36, they recites features that are substantially same as those features claimed by Claim 22, thus the rationales for rejecting Claim 22 are incorporated herein.

6.	Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yan and Geng and Ikeda and Loginov as applied on claims 17, 24 and 31, and further in view of Sanjiv Sirpal et al (US Publication 20120081317 A1, hereinafter Sirpal).
As for dependent claim 37, Yan and Ikeda disclose dragging and swinging verification code data (Yan: [0073], drag operation, long press and then drag, swing or the like; Ikeda: Fig 1 and [0053]-[0056], performing a drag-drop operation to input a telephone number from Mail message to input box 31 of Address Book), but do not expressly disclose a slide operation, Sirpal expressly discloses: the single operation comprises a slide operation ([0168], suitable gestures may include a flip and slide gesture).

Yan and Ikeda and Loginov and Sirpal are in analogous art because they are in the same field of endeavor, transmitting data from one application to another application in response to user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yan using the teachings of Sirpal to expressly include using a slide gesture. The motivation is to provide user more flexibility to operate in electric device. 

As per Claims 38-39, they recites features that are substantially same as those features claimed by Claim 37, thus the rationales for rejecting Claim 37 are incorporated herein.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/HUA LU/
Examiner, Art Unit 2171